 


109 HR 5205 IH: Transportation Empowerment Act
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5205 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Flake (for himself and Mr. Barrett of South Carolina) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Ways and Means and Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To empower States with authority for most taxing and spending for highway programs and mass transit programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Transportation Empowerment Act.
2.Findings and purposes
(a)FindingsCongress finds that—
(1)the objective of the Federal highway program has been to facilitate the construction of a modern freeway system that promotes efficient interstate commerce by connecting all States;
(2)that objective has been attained, and the Interstate System connecting all States is near completion;
(3)each State has the responsibility of providing an efficient transportation network for the residents of the State;
(4)each State has the means to build and operate a network of transportation systems, including highways, that best serves the needs of the State;
(5)each State is best capable of determining the needs of the State and acting on those needs;
(6)the Federal role in highway transportation has, over time, usurped the role of the States by taxing motor fuels used in the States and then distributing the proceeds to the States based on the Federal Government’s perceptions of what is best for the States;
(7)the Federal Government has used the Federal motor fuels tax revenues to force all States to take actions that are not necessarily appropriate for individual States;
(8)the Federal distribution, review, and enforcement process wastes billions of dollars on unproductive activities;
(9)Federal mandates that apply uniformly to all 50 States, regardless of the different circumstances of the States, cause the States to waste billions of hard-earned tax dollars on projects, programs, and activities that the States would not otherwise undertake; and
(10)Congress has expressed a strong interest in reducing the role of the Federal Government by allowing each State to manage its own affairs.
(b)PurposesThe purposes of this Act are—
(1)to return to the individual States maximum discretionary authority and fiscal responsibility for all elements of the national surface transportation systems that are not within the direct purview of the Federal Government;
(2)to preserve Federal responsibility for the Dwight D. Eisenhower National System of Interstate and Defense Highways;
(3)to preserve the responsibility of the Department of Transportation for—
(A)design, construction, and preservation of transportation facilities on Federal public land;
(B)national programs of transportation research and development and transportation safety; and
(C)emergency assistance to the States in response to natural disasters;
(4)to eliminate to the maximum extent practicable Federal obstacles to the ability of each State to apply innovative solutions to the financing, design, construction, operation, and preservation of Federal and State transportation facilities; and
(5)with respect to transportation activities carried out by States, local governments, and the private sector, to encourage—
(A)competition among States, local governments, and the private sector; and
(B)innovation, energy efficiency, private sector participation, and productivity.
3.Continuation of funding for core highway programs
(a)In general
(1)FundingFor the purpose of carrying out title 23, United States Code, the following sums are authorized to be appropriated out of the Highway Trust Fund:
(A)Interstate maintenance programFor the Interstate maintenance program under section 119 of title 23, United States Code, $5,200,000,000 for fiscal year 2010, $5,280,000,000 for fiscal year 2011, $5,360,000,000 for fiscal year 2012, $5,440,000,000 for fiscal year 2013, and $5,520,000,000 for fiscal year 2014.
(B)Emergency reliefFor emergency relief under section 125 of that title, $100,000,000 for each of fiscal years 2010 through 2014.
(C)Interstate bridge programFor the Interstate bridge program under section 144 of that title, $2,527,000,000 for fiscal year 2010, $2,597,000,000 for fiscal year 2011, $2,667,000,000 for fiscal year 2012, $2,737,000,000 for fiscal year 2013, and $2,807,000,000 for fiscal year 2014.
(D)Federal lands highways program
(i)Indian reservation roadsFor Indian reservation roads under section 204 of that title, $470,000,000 for fiscal year 2010, $510,000,000 for fiscal year 2011, $550,000,000 for fiscal year 2012, $590,000,000 for fiscal year 2013, and $630,000,000 for fiscal year 2014.
(ii)Public lands highwaysFor public lands highways under section 204 of that title, $300,000,000 for fiscal year 2010, $310,000,000 for fiscal year 2011, $320,000,000 for fiscal year 2012, $330,000,000 for fiscal year 2013, and $340,000,000 for fiscal year 2014.
(iii)Parkways and park roadsFor parkways and park roads under section 204 of that title, $255,000,000 for fiscal year 2010, $270,000,000 for fiscal year 2011, $285,000,000 for fiscal year 2012, $300,000,000 for fiscal year 2013, and $315,000,000 for fiscal year 2014.
(iv)Refuge roadsFor refuge roads under section 204 of that title, $32,000,000 for each of fiscal years 2010 through 2014.
(E)Highway safety programs
(i)In generalFor highway safety programs under section 402 of that title, $170,000,000 for each of fiscal years 2010 through 2014.
(ii)Highway safety research and developmentFor highway safety research and development under section 403 of that title, $35,000,000 for each of fiscal years 2010 through 2014.
(F)Surface transportation researchFor cooperative agreements with nonprofit research organizations to carry out applied pavement research under section 502 of that title, $200,000,000 for each of fiscal years 2010 through 2014.
(G)Administrative expensesFor administrative expenses incurred in carrying out the programs referred to in subparagraphs (A) through (F), $92,890,000 for fiscal year 2010, $95,040,000 for fiscal year 2011, $97,190,000 for fiscal year 2012, $99,340,000 for fiscal year 2013, and $101,490,000 for fiscal year 2014.
(2)Transferability of fundsSection 104 of title 23, United States Code, is amended by striking subsection (g) and inserting the following:

(g)Transferability of funds
(1)In generalTo the extent that a State determines that funds made available under this title to the State for a purpose are in excess of the needs of the State for that purpose, the State may transfer the excess funds to, and use the excess funds for, any surface transportation (including mass transit and rail) purpose in the State.
(2)EnforcementIf the Secretary determines that a State has transferred funds under paragraph (1) to a purpose that is not a surface transportation purpose as described in paragraph (1), the amount of the improperly transferred funds shall be deducted from any amount the State would otherwise receive from the Highway Trust Fund for the fiscal year that begins after the date of the determination..
(3)Federal-aid systemSection 103(a) of title 23, United States Code, is amended by striking systems are the Interstate System and the National Highway System and inserting system is the Interstate System.
(4)Interstate maintenance programSection 104(b) of title 23, United States Code, is amended by striking paragraph (4) and inserting the following:

(4)Interstate maintenance componentFor each of fiscal years 2010 through 2014, for the Interstate maintenance program under section 119, 1 percent to the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands and the remaining 99 percent apportioned as follows:
(A)
(i)For each State with an average population density of 20 persons or fewer per square mile, and each State with a population of 1,500,000 persons or fewer and with a land area of 10,000 square miles or less, the greater of—
(I)a percentage share of apportionments equal to the percentage for the State described in clause (ii); or
(II)a share determined under subparagraph (B).
(ii)The percentage referred to in clause (i)(I) for a State for a fiscal year shall be the percentage calculated for the State for the fiscal year under section 105(b) of title 23, United States Code.
(B)For each State not described in subparagraph (A), a share of the apportionments remaining determined in accordance with the following formula:
(i)1/9 in the ratio that the total rural lane miles in each State bears to the total rural lane miles in all States with an average population density greater than 20 persons per square mile and all States with a population of more than 1,500,000 persons and with a land area of more than 10,000 square miles.
(ii)1/9 in the ratio that the total rural vehicle miles traveled in each State bears to the total rural vehicle miles traveled in all States described in clause (i).
(iii)2/9 in the ratio that the total urban lane miles in each State bears to the total urban lane miles in all States described in clause (i).
(iv)2/9 in the ratio that the total urban vehicle miles traveled in each State bears to the total urban vehicle miles traveled in all States described in clause (i).
(v)3/9 in the ratio that the total diesel fuel used in each State bears to the total diesel fuel used in all States described in clause (i)..
(5)Interstate bridge programSection 144 of title 23, United States Code, is amended—
(A)in subsection (d)—
(i)by inserting on the Federal-aid system or described in subsection (c)(3) after highway bridge each place it appears; and
(ii)by inserting on the Federal-aid system or described in subsection (c)(3) after highway bridges each place it appears;
(B)in the second sentence of subsection (e)—
(i)in paragraph (1), by adding and at the end;
(ii)in paragraph (2), by striking the comma at the end and inserting a period; and
(iii)by striking paragraphs (3) and (4);
(C)in the first sentence of subsection (l), by inserting on the Federal-aid system or described in subsection (c)(3) after any bridge;
(D)in subsection (m)(1), by inserting on the Federal-aid system or described in subsection (c)(3) after construct any bridge; and
(E)in the first sentence of subsection (n), by inserting for each of fiscal years 1991 through 2009, after of law,.
(6)National defense highwaysSection 311 of title 23, United States Code, is amended—
(A)in the first sentence, by striking under subsection (a) of section 104 of this title and inserting to carry out this section; and
(B)by striking the second sentence.
(7)TollingNotwithstanding title 23, United States Code, or any other provision of law, as of October 1, 2009, there shall be no restriction on the ability of a State, as part of any highway improvement project—
(A)to impose and collect a toll on any highway in the State that, as of that date, is part of the Interstate System;
(B)to use revenue from such a toll for any purpose that the State determines to be appropriate; or
(C)to have toll revenue credited toward a non-Federal cost share required for receipt of Federal funds.
(8)Federalization and defederalization of projectsNotwithstanding any other provision of law, beginning on October 1, 2009—
(A)a highway construction or improvement project shall not be considered to be a Federal highway construction or improvement project unless and until a State expends Federal funds for the construction portion of the project;
(B)a highway construction or improvement project shall not be considered to be a Federal highway construction or improvement project solely by reason of the expenditure of Federal funds by a State before the construction phase of the project to pay expenses relating to the project, including for any environmental document or design work required for the project; and
(C)
(i)a State may, after having used Federal funds to pay all or a portion of the costs of a highway construction or improvement project, reimburse the Federal Government in an amount equal to the amount of Federal funds so expended; and
(ii)after completion of a reimbursement described in clause (i), a highway construction or improvement project described in that clause shall no longer be considered to be a Federal highway construction or improvement project.
(9)Reporting requirementsNo reporting requirement, other than a reporting requirement in effect as of the date of enactment of this Act, shall apply on or after October 1, 2009, to the use of Federal funds for highway projects by a public-private partnership.
(b)Expenditures from Highway Trust Fund
(1)Expenditures for core programsSection 9503(c) of the Internal Revenue Code of 1986 (relating to expenditures from Highway Trust Fund) is amended—
(A)in paragraph (1), by striking Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users and inserting Transportation Empowerment Act;
(B)in paragraph (1), by striking 2009 both places it appears and inserting 2014;
(C)in paragraphs (2)(A)(i)(III), (2)(A)(ii), (4)(A)(i), (5)(A), and (6), by striking October 1, 2011 each place it appears and inserting October 1, 2016; and
(D)in paragraphs (2)(A)(i) and (3), by striking July 1, 2012 each place it appears and inserting July 1, 2017.
(2)Amounts available for core program expendituresSection 9503 of such Code (relating to the Highway Trust Fund) is amended by adding at the end the following:

(g)Core programs financing rateFor purposes of this section—
(1)In generalExcept as provided in paragraph (2)—
(A)in the case of gasoline and special motor fuels the tax rate of which is the rate specified in section 4081(a)(2)(A)(i), the core programs financing rate is—
(i)after September 30, 2009, and before October 1, 2010, 18.3 cents per gallon,
(ii)after September 30, 2010, and before October 1, 2011, 9.6 cents per gallon,
(iii)after September 30, 2011, and before October 1, 2012, 6.4 cents per gallon,
(iv)after September 30, 2012, and before October 1, 2013, 5.0 cents per gallon, and
(v)after September 30, 2013, 3.7 cents per gallon, and
(B)in the case of kerosene, diesel fuel, and special motor fuels the tax rate of which is the rate specified in section 4081(a)(2)(A)(iii), the core programs financing rate is—
(i)after September 30, 2009, and before October 1, 2010, 24.3 cents per gallon,
(ii)after September 30, 2010, and before October 1, 2011, 12.7 cents per gallon,
(iii)after September 30, 2011, and before October 1, 2012, 8.5 cents per gallon,
(iv)after September 30, 2012, and before October 1, 2013, 6.6 cents per gallon, and
(v)after September 30, 2013, 5.0 cents per gallon.
(2)Application of rateIn the case of fuels used as described in paragraph (4)(C), (5)(B), and (6) of subsection (c), the core programs financing rate is zero..
(c)Termination of transfers to Mass Transit Account
(1)In generalSection 9503(e)(2) of the Internal Revenue Code of 1986 (relating to Mass Transit Account) is amended by inserting , and before October 1, 2009 after March 31, 1983.
(2)Authorization to expend remaining balances in accountSection 9503(e)(3) of such Code is amended by striking before October 1, 2009.
(d)Effective dateThe amendments made by this section take effect on October 1, 2009.
4.Infrastructure Special Assistance Fund
(a)Balance of core programs financing rate deposited in fundSection 9503 of the Internal Revenue Code of 1986 (as amended by section 3(b)(2)) is amended by adding at the end the following:

(h)Establishment of Infrastructure Special Assistance Fund
(1)Creation of fundThere is established in the Highway Trust Fund a separate fund to be known as the Infrastructure Special Assistance Fund consisting of such amounts as may be transferred or credited to the Infrastructure Special Assistance Fund as provided in this subsection or section 9602(b).
(2)Transfers to Infrastructure Special Assistance FundOn the first day of each fiscal year, the Secretary, in consultation with the Secretary of Transportation, shall determine the excess (if any) of—
(A)the sum of—
(i)the amounts appropriated in such fiscal year to the Highway Trust Fund under subsection (b) which are attributable to the core programs financing rate for such year, plus
(ii)the amounts appropriated in such fiscal year to the Highway Trust Fund under subsection (b) which are attributable to taxes under sections 4051, 4061, 4071, and 4481 for such year, over
(B)the amount appropriated under subsection (c) for such fiscal year,and shall transfer such excess to the Infrastructure Special Assistance Fund.
(3)Expenditures from Infrastructure Special Assistance Fund
(A)Transitional assistance
(i)In generalExcept as provided in clause (iv), during fiscal years 2010 through 2013, $1,000,000,000 in the Infrastructure Special Assistance Fund shall be available to States for transportation-related program expenditures.
(ii)State share
(I)In generalExcept as provided in clause (v), each State is entitled to a share of the amount specified in clause (i) upon enactment of legislation providing 1 of the 2 funding mechanisms described in clause (iii).
(II)Determination of State shareFor purposes of subclause (I), each State’s share shall be determined in the following manner:
(aa)Multiply the percentage of the amounts appropriated in the latest fiscal year for which such data are available to the Highway Trust Fund under subsection (b) which is attributable to taxes paid by highway users in the State, by the amount specified in clause (i). If the result does not exceed $15,000,000, the State’s share equals $15,000,000. If the result exceeds $15,000,000, the State’s share is determined under item (bb).
(bb)Multiply the percentage determined under item (aa), by the amount specified in clause (i) reduced by an amount equal to $15,000,000 times the number of States the share of which is determined under item (aa).
(iii)Legislative funding mechanismsA funding mechanism is described in this clause as follows:
(I)A funding mechanism which results in revenues for transportation-related projects in the State for fiscal year 2014 and each succeeding fiscal year which are equal to the excess of—
(aa)the mean annual average of distributions from the Highway Trust Fund to the State for fiscal years 2004 through 2009; over
(bb)the distributions from the Highway Trust Fund to the State for such fiscal year attributable to the core programs financing rate for such year.
(II)A funding mechanism which results in an increase in the State rate of tax on motor fuels equal to the decrease in the rate of tax on such fuels under section 4081 for fiscal year 2014 and any succeeding fiscal year.
(iv)Distribution of remaining amountIf after September 30, 2013, a portion of the amount specified in clause (i) remains, the Secretary, in consultation with the Secretary of Transportation, shall, on October 1, 2013, apportion the portion among the States which received a share of such amount under clause (ii) and which are not described in clause (v) using the percentages determined under clause (ii)(II)(aa) for such States.
(v)Enforcement of funding mechanism requirementIf a State, which enacted legislation providing for a funding mechanism described in clause (iii), terminates such mechanism before fiscal year 2013, the State’s share determined under clauses (ii) and (iv) shall be deducted from any amount the State would otherwise receive from the Highway Trust Fund for fiscal year 2013.
(B)Additional expenditures from fund
(i)In generalAmounts in the Infrastructure Special Assistance Fund, in excess of the amount specified in subparagraph (A)(i), shall be available, as provided by appropriation Acts, to the States for any surface transportation (including mass transit and rail) purpose in such States, and the Secretary shall apportion such excess amounts among all States using the percentages determined under clause (ii)(II)(aa) for such States.
(ii)EnforcementIf the Secretary determines that a State has used amounts under clause (i) for a purpose which is not a surface transportation purpose as described in clause (i), the improperly used amounts shall be deducted from any amount the State would otherwise receive from the Highway Trust Fund for the fiscal year which begins after the date of the determination..
(b)Effective dateThe amendment made by this section takes effect on October 1, 2009.
5.Return of excess tax receipts to States
(a)In generalSection 9503(c) of the Internal Revenue Code of 1986 is amended by redesignating paragraph (7) (as added by section 11161(c)(1) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users) as paragraph (6) and by adding at the end the following:

(7)Return of excess tax receipts to States for surface transportation purposes
(A)In generalOn the first day of each of fiscal years 2010, 2011, 2012, and 2013, the Secretary, in consultation with the Secretary of Transportation, shall—
(i)determine the excess (if any) of—
(I)the amounts appropriated in such fiscal year to the Highway Trust Fund under subsection (b) which are equivalent to the taxes attributable to the excess of—
(aa)the Highway Trust Fund financing rate for such year, over
(bb)the core programs financing rate for such year, over
(II)the amounts so appropriated which are equivalent to the taxes described in paragraphs (4)(C), (5)(B), and (6), and
(ii)allocate the amount determined under clause (i) among the States (as defined in section 101(a) of title 23, United States Code) for surface transportation (including mass transit and rail) purposes so that—
(I)the percentage of that amount allocated to each State, is equal to
(II)the percentage of the amount determined under clause (i)(I) paid into the Highway Trust Fund in the latest fiscal year for which such data are available which is attributable to highway users in the State.
(B)EnforcementIf the Secretary determines that a State has used amounts under subparagraph (A) for a purpose which is not a surface transportation purpose as described in subparagraph (A), the improperly used amounts shall be deducted from any amount the State would otherwise receive from the Highway Trust Fund for the fiscal year which begins after the date of the determination..
(b)Effective dateThe amendment made by this section takes effect on October 1, 2009.
6.Interstate surface transportation compacts
(a)DefinitionsIn this section:
(1)Infrastructure bankThe term infrastructure bank means a surface transportation infrastructure bank established under an interstate compact under subsection (b)(5) and described in subsection (d).
(2)Participating StatesThe term participating States means the States that are parties to an interstate compact entered into under subsection (b).
(3)Surface transportationThe term surface transportation includes mass transit and rail.
(4)Surface transportation projectThe term surface transportation project means a surface transportation project, program, or activity described in subsection (b).
(b)Consent of CongressIn order to increase public investment, attract needed private investment, and promote an intermodal transportation network, Congress grants consent to States to enter into interstate compacts to—
(1)promote the continuity, quality, and safety of the Interstate System;
(2)develop programs to promote and fund surface transportation safety initiatives and establish surface transportation safety standards for the participating States;
(3)conduct long-term planning for surface transportation infrastructure in the participating States;
(4)develop design and construction standards for infrastructure described in paragraph (3) to be used by the participating States; and
(5)establish surface transportation infrastructure banks to promote regional or other multistate investment in infrastructure described in paragraph (3).
(c)FinancingAn interstate compact established by participating States under subsection (b) to carry out a surface transportation project may provide that, in order to carry out the compact, the participating States may—
(1)accept contributions from a unit of State or local government or a person;
(2)use any Federal or State funds made available for that type of surface transportation project;
(3)on such terms and conditions as the participating States consider advisable—
(A)borrow money on a short-term basis and issue notes for the borrowing; and
(B)issue bonds; and
(4)obtain financing by other means permitted under Federal or State law, including the use of tolls and surface transportation infrastructure banks under subsection (d).
(d)Infrastructure banks
(1)In generalAn infrastructure bank may—
(A)make loans;
(B)under the joint or separate authority of the participating States with respect to the infrastructure bank, issue such debt as the infrastructure bank and the participating States determine appropriate; and
(C)provide other assistance to public or private entities constructing, or proposing to construct or initiate, surface transportation projects.
(2)Forms of assistance
(A)In generalAn infrastructure bank may make a loan or provide other assistance described in subparagraph (C) to a public or private entity in an amount equal to all or part of the construction cost, capital cost, or initiation cost of a surface transportation project.
(B)Subordination of assistanceThe amount of any loan or other assistance described in subparagraph (C) that is received for a surface transportation project under this section may be subordinated to any other debt financing for the surface transportation project.
(C)Other assistanceOther assistance referred to in subparagraphs (A) and (B) includes any use of funds for the purpose of—
(i)credit enhancement;
(ii)a capital reserve for bond or debt instrument financing;
(iii)bond or debt instrument financing issuance costs;
(iv)bond or debt issuance financing insurance;
(v)subsidization of interest rates;
(vi)letters of credit;
(vii)any credit instrument;
(viii)bond or debt financing instrument security; and
(ix)any other form of debt financing that relates to the qualifying surface transportation project.
(3)No obligation of United States
(A)In generalThe establishment under this section of an infrastructure bank does not constitute a commitment, guarantee, or obligation on the part of the United States to any third party with respect to any security or debt financing instrument issued by the bank. No third party shall have any right against the United States for payment solely by reason of the establishment.
(B)Statement on instrumentAny security or debt financing instrument issued by an infrastructure bank shall expressly state that the security or instrument does not constitute a commitment, guarantee, or obligation of the United States.
(e)Effective dateThis section takes effect on October 1, 2009.
7.Reduction in taxes on gasoline, diesel fuel, kerosene, and special fuels funding Highway Trust Fund
(a)Reduction in tax rate
(1)In generalSection 4081(a)(2)(A) of the Internal Revenue Code of 1986 (relating to rates of tax) is amended—
(A)in clause (i), by striking 18.3 cents and inserting 3.7 cents; and
(B)in clause (iii), by striking 24.3 cents and inserting 5.0 cents.
(2)Conforming amendments
(A)Section 4081(a)(2)(D) of such Code is amended—
(i)by striking 19.7 cents and inserting 4.1 cents, and
(ii)by striking 24.3 cents and inserting 5.0 cents.
(B)Section 6427(b)(2)(A) of such Code is amended by striking 7.4 cents and inserting 1.5 cents.
(b)Additional conforming amendments
(1)Section 4041(a)(1)(C)(iii)(I) of the Internal Revenue Code of 1986 is amended by striking 7.3 cents per gallon (4.3 cents per gallon after September 30, 2011) and inserting 1.4 cents per gallon (zero after September 30, 2016).
(2)Section 4041(a)(2)(B)(ii) of such Code is amended by striking 24.3 cents and inserting 5.0 cents.
(3)Section 4041(a)(3)(A) of such Code is amended by striking 18.3 cents and inserting 3.7 cents.
(4)Section 4041(m)(1) of such Code is amended—
(A)in subparagraph (A), by striking 2011 and inserting 2016,;
(B)in subparagraph (A)(i), by striking 9.15 cents and inserting 1.8 cents;
(C)in subparagraph (A)(ii), by striking 11.3 cents and inserting 2.3 cents; and
(D)by striking subparagraph (B) and inserting the following:

(B)zero after September 30, 2016..
(5)Section 4081(d)(1) of such Code is amended by striking 4.3 cents per gallon after September 30, 2011 and inserting zero after September 30, 2016.
(6)Section 9503(b) of such Code is amended—
(A)in paragraphs (1) and (2), by striking October 1, 2011 both places it appears and inserting October 1, 2016;
(B)in the heading of paragraph (2), by striking october 1, 2011 and inserting october 1, 2016;
(C)in paragraph (2), by striking after September 30, 2011, and before July 1, 2012 and inserting after September 30, 2016, and before July 1, 2017; and
(D)in paragraph (6)(B), by striking 2009 both places it appears and inserting 2014.
(c)Floor stock refunds
(1)In generalIf—
(A)before October 1, 2013, tax has been imposed under section 4081 of the Internal Revenue Code of 1986 on any liquid; and
(B)on such date such liquid is held by a dealer and has not been used and is intended for sale;there shall be credited or refunded (without interest) to the person who paid such tax (in this subsection referred to as the taxpayer) an amount equal to the excess of the tax paid by the taxpayer over the amount of such tax which would be imposed on such liquid had the taxable event occurred on such date.
(2)Time for filing claimsNo credit or refund shall be allowed or made under this subsection unless—
(A)claim therefor is filed with the Secretary of the Treasury before April 1, 2014; and
(B)in any case where liquid is held by a dealer (other than the taxpayer) on October 1, 2013—
(i)the dealer submits a request for refund or credit to the taxpayer before January 1, 2014; and
(ii)the taxpayer has repaid or agreed to repay the amount so claimed to such dealer or has obtained the written consent of such dealer to the allowance of the credit or the making of the refund.
(3)Exception for fuel held in retail stocksNo credit or refund shall be allowed under this subsection with respect to any liquid in retail stocks held at the place where intended to be sold at retail.
(4)DefinitionsFor purposes of this subsection, the terms dealer and held by a dealer have the respective meanings given to such terms by section 6412 of such Code; except that the term dealer includes a producer.
(5)Certain rules to applyRules similar to the rules of subsections (b) and (c) of section 6412 and sections 6206 and 6675 of such Code shall apply for purposes of this subsection.
(d)Effective dateThe amendments made by this section shall apply to fuel removed after September 30, 2013.
8.Revenue aligned budget authoritySection 110(a) of title 23, United States Code, is amended by striking paragraph (1) and inserting the following:

(1)AllocationIf the amount determined under section 251(b)(1)(B)(ii)(I)(cc) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(B)(ii)(I)(cc)) for fiscal year 2009 or any fiscal year thereafter is greater than zero, the Secretary, on October 1 of the following fiscal year, shall allocate for that following fiscal year an amount of funds equal to the amount determined under that section..
9.Report to CongressNot later than 180 days after the date of enactment of this Act, after consultation with the appropriate committees of Congress, the Secretary of Transportation shall submit a report to Congress describing such technical and conforming amendments to titles 23 and 49, United States Code, and such technical and conforming amendments to other laws, as are necessary to bring those titles and other laws into conformity with the policy embodied in this Act and the amendments made by this Act.
10.Effective date contingent upon certification of deficit neutrality
(a)PurposeThe purpose of this section is to ensure that—
(1)this Act will become effective only if the Director of the Office of Management and Budget certifies that this Act is deficit neutral;
(2)discretionary spending limits are reduced to capture the savings realized in devolving transportation functions to the State level pursuant to this Act; and
(3)the tax reduction made by this Act is not scored under pay-as-you-go and does not inadvertently trigger a sequestration.
(b)Effective date contingencyNotwithstanding any other provision of this Act, this Act and the amendments made by this Act shall take effect only if—
(1)the Director of the Office of Management and Budget (referred to in this section as the Director) submits the report as required in subsection (c); and
(2)the report contains a certification by the Director that, based on the required estimates, the reduction in discretionary outlays resulting from the reduction in contract authority is at least as great as the reduction in revenues for each fiscal year through fiscal year 2014.
(c)OMB estimates and report
(1)RequirementsNot later than 5 calendar days after the date of enactment of this Act, the Director shall—
(A)estimate the net change in revenues resulting from this Act for each fiscal year through fiscal year 2014;
(B)estimate the net change in discretionary outlays resulting from the reduction in contract authority under this Act for each fiscal year through fiscal year 2014;
(C)determine, based on those estimates, whether the reduction in discretionary outlays is at least as great as the reduction in revenues for each fiscal year through fiscal year 2014; and
(D)submit to Congress a report setting forth the estimates and determination.
(2)Applicable assumptions and guidelines
(A)Revenue estimatesThe revenue estimates required under paragraph (1)(A) shall be predicated on the same economic and technical assumptions and scorekeeping guidelines that would be used for estimates made pursuant to section 252(d) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 902(d)).
(B)Outlay estimatesThe outlay estimates required under paragraph (1)(B) shall be determined by comparing the level of discretionary outlays resulting from this Act with the corresponding level of discretionary outlays projected in the baseline under section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907).
(d)Conforming adjustment to discretionary spending limitsUpon compliance with the requirements specified in subsection (b), the Director shall adjust the adjusted discretionary spending limits for each fiscal year through fiscal year 2009 under section 601(a)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 665(a)(2)) by the estimated reductions in discretionary outlays under subsection (c)(1)(B).
(e)Paygo interactionUpon compliance with the requirements specified in subsection (b), no changes in revenues estimated to result from the enactment of this Act shall be counted for the purposes of section 252(d) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 902(d)). 
 
